DETAILED ACTION
Claims 1-24 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities:
“computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “identifying multiple nodes associated with a policy”, “allocating a portion of the IOPS to each of the multiple nodes”, and “reallocating a different portion of IOPS to a node of the multiple nodes.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “identifying multiple nodes…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “allocating…”and “reallocating…” in the context of the claim encompass the user manually performing the scheduling steps by performing a basic analysis (in fact, paragraph [0066] of the instant specification even teaches that “allocation” can be nothing more than filling in a table).  While the claim does specify the use of “a non-transitory computer readable medium having stored thereon a sequence of instructions, which, when executed by a processor…” in the carrying out of each step, the examiner would note that the use of a processor to carry out the allocating steps amounts to nothing more than the use of a generic computing device to carry out a mental process that could be performed by a person, mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 3-8 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 3-8 recite either further clarifications (as in claim 3’s description of the use of measured IOPS, claim 4’s derivation of the predicted IOPS, claim 6’s clarification on the nature of a potential change, and claim 8’s description of the IOPS limit) or further mental steps (such as claim 5’s determination step and claim 7’s throttling step) which fail to make the claims any less abstract and thus are not additional to the abstract idea.  Claims 3-8 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 9 and 11-16 are method claims with the same limitations as claim 1 and its dependents.  Thus, they are rejected for the same reasons.
Claims 17 and 19-24 are system claims with the same limitations as claim 1 and its dependents, only adding generic computer components performing the generic computer functions (“a storage medium”, “a processor”).  Thus, they are again rejected for the same reasons.
Claims 1, 3-9, 11-17, and 19-24 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196